THIS was an indictment against the appellant for carrying on and transacting the business and occupation *180of vending wooden, brass, and composition clocks without license. After a motion to quash the indictment had been overruled, there was a trial under the pica of not guilty, and the appellant was convicted. A motion in arrest of judgment was also overruled.
Held, that the indictment, being founded on two sta-. tutes,is defective because it does not conclude, “contrary to the form of the statutes?'' The State v. Moses, 7 Blackf. 244.—The State v. Hunter, 8 id. 212. The indictment should, therefore, have been quashed; or the motion in arrest of judgment should have been sustained.
The judgment is reversed. Cause remanded, &c.